Case 2:19-cv-00528-SMD Document 1-2 Filed 07/24/19 Page 1 of 4




                 EXHIBIT B
     Case 2:19-cv-00528-SMD Document 1-2 Filed 07/24/19 Page 2 of 4
                                     DOCUMENT 9
                                                                   ELECTRONICALLY FILED
                                                                       0/20/2019 1:37 PM
                                                                     03-CV-2019-901063.00
                                                                      CIRCUIT COURT OF
                                                                MONTGOMERY COUNTY,ALABAMA
                                                                    GINA J. ISHMAN,CLERK
  IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA

LEDIC REALTY COMPANY,
LLC,

       Plaintiff,

v.                                            Civil Action No.:

AFFORDABLE HOUSING
AMERICA,INC.,

       Defendant.




                                  COMPLAINT

       COMES NOW,the Plaintiff, LEDIC REALTY COMPANY,LLC,(LRC or

Plaintiff) and offers the following Complaint:

                                   A.     Parties

       1.    Plaintiffis a Delaware limited liability company with its principal place

of business in Montgomery, Alabama.

       2.    Defendant, AFFORDABLE HOUSING AMERICA,INC.,(AHA)is a

Georgia nonprofit corporation doing business by agent in Montgomery, Alabama.

                                    B.     Facts

       3.    On June 8, 2017, AHA executed a promissory note in the principal

amount of$50,000 in favor of LRC. A true and correct copy ofthe Note is attached

hereto as Exhibit A.
   Case 2:19-cv-00528-SMD Document 1-2 Filed 07/24/19 Page 3 of 4

                                    DOCUMENT 9




      4.     Pursuant to the terms of the Note, AHA was required to make certain

quarterly payments to LRC at its offices in Montgomery, Alabama

      5.     In the event AHA has defaulted under the terms of Note, the Note

provides that AHA will pay LRC its reasonable attorney's fees and expenses

associated with collecting any amount due under the Note.

      6.     AHA has defaulted under the terms of the Note for failure to make

payments when due. On April 5, 2019, counsel for LRC sent AHA a letter

accelerating the amounts due under the Note as a result of AHA's breach and

demand payment for same. A true and correct copy ofthe Demand Letter is attached

as Exhibit B. AHA has failed to pay the amount owed.

                          Count I—Breach of Contract

      7.     LRC adopts and realleges all prior paragraphs of this Complaint.

      8.     AHA has breached the terms of the Note for failing to make payments

when due.

      9.     As a result of the breach, LRC has been damaged. It has not received

amounts due under the Note to which it is entitled.

      WHEREFORE, the above premises considered, LRC demands judgment

against AHA in an amount in excess of the jurisdictional minimums of this Court

plus interest, attorneys' fees, costs, and any such further relief to which it may be

entitled.
   Case 2:19-cv-00528-SMD Document 1-2 Filed 07/24/19 Page 4 of 4

                                    DOCUMENT 9




                                       s/.1 Evans Bailey
                                       J. EVANS BAILEY(BAI062)
                                       Attorney for Plaintiff


OF COUNSEL:

RUSHTON,STAKELY,JOHNSTON &
  & GARRETT,P.A.
Post Office Box 270
Montgomery, AL 36101
(334)206-3114 Telephone
(334)481-0848 Facsimile
ebailey@rushtonstakely.com


      A jury trial is not requested.


                                       s/J. Evans Bailey
                                       Of Counsel


SERVING DEFENDANT BY PRIVATE PROCESS SERVER AT:

Affordable Housing America,Inc.
c/o Peter H. Wasserman
4770 S. Atlanta Road SE, Ste. 200
Atlanta, GA 30339
